Citation Nr: 0205726	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits, in the amount of $37,990.00, plus accrued interest.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had verified active service from August 1963 to 
January 1972, from January to May 1986, and from August 1986 
to June 1995.

This matter arises from a December 1997 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Milwaukee, Wisconsin Regional Office (RO) which denied the 
veteran's request for waiver of recovery of his VA 
indebtedness.  In a Board of Veterans' Appeals (Board) 
decision of August 1999, it was determined that the veteran 
contributed to the creation of his indebtedness.  The case 
was remanded for development of the veteran's financial 
information.

Subsequent to this remand, Department of Veterans Affairs 
(VA) Compensation and Pension Service returned the case to 
the Board for reconsideration.  In December 2000, the Board 
affirmed its decision to remand for development of the 
evidence.  The case has now returned from such development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  He 
has received adequate notice of the pertinent laws and 
regulations and an opportunity to present his arguments and 
contentions.

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  Collection of the veteran's indebtedness would not cause 
undue hardship or defeat the purpose of the VA benefit.  The 
veteran did not rely on the VA overpayment to relinquish a 
valuable right or incur a legal obligation, and failure to 
collect the indebtedness would result in an unfair gain to 
him.


CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits in the 
amount of $37,990.00, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.963(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of June 1996, the veteran was awarded 
service connection for post-traumatic stress disorder (PTSD) 
with dysthymia, for cervical and lumbar spine disabilities, 
and for hypertension.  His combined evaluation was 70 percent 
effective from June 1995.  The veteran was also awarded 
entitlement to a nonservice-connected pension.  He was 
notified of these awards by letter of July 1996.  The veteran 
was informed of the amount of monthly compensation or pension 
he was entitled to receive, however, he was instructed that 
his separation pay in the amount of $28,486.96 would have to 
be recouped by VA.

In September 1997, the veteran was granted a total disability 
evaluation for individual unemployability (TDIU) resulting 
from his service-connected disabilities.  This award was 
effective from June 23, 1995.  The veteran was informed of 
this decision by letter of September 1997.  He was notified 
of the monthly payments he was entitled to from July 1, 1995.  
The veteran was told that his lump sum back pay would 
eliminate the severance pay he owed and he would receive a 
monthly check for $2,001.00 beginning on October 1, 1997.

In a letter dated October 30, 1997, VA informed the veteran 
that he had been overpaid VA benefits.  In addition to prior 
pension payments, VA records indicated that he had been 
issued a lump sum payment of $17,767.04 on September 24, 
1997, a monthly compensation payment of $2,001.00 on October 
1, 1997, and another lump sum payment of $33,494.00 on 
October 16, 1997.  He was told that the total amount 
authorized in pension and compensation since his separation 
from the military amounted to $53,504.00, minus his military 
separation pay of $28,486.96, for a total of $25,017.04.  The 
total VA benefits actually paid to him since his separation 
was $63,007.04, resulting in an overpayment of $37,990.00.  
The veteran was instructed that this overpayment must be 
returned to VA.

A claim for waiver of recovery of this indebtedness was 
received in December 1997.  It was argued that collection of 
this debt would be against the principles of equity and good 
conscience as the veteran was not at fault in the creation of 
this debt, had not committed fraud or misrepresentation, and 
collection would cause an undue hardship on the veteran.  

Attached to the above claim was a letter prepared by the 
veteran's VA psychologist.  It was reported that:

the patient received a large payout from 
the VA.  Due to his escalating 
psychiatric condition he demonstrated 
poor judgment in the management of these 
funds.  He did not use the funds for 
unnecessary self-indulgent items, but did 
purchase items, including appropriate 
transportation, that were required.  He 
also felt obligated to pay back others 
and indulge them with loans because of 
assistance they had given him during his 
extremely difficult adjustment post-
military.

The patient's deterioration has 
intensified greatly since he learned that 
he may have been paid this money in 
error, and would have to repay it.  I can 
state with utter certainty that this is a 
distressing circumstance for this 
veteran, both the unexpected payment of 
the money as well as now the resulting 
request to be repaid.  Both actions...are 
inimical to the best clinical interest of 
this veteran.

A Veterans Service Officer (VSO) with a local county 
government prepared a letter in the veteran's behalf in March 
1998.  This VSO claimed that she had previously worked as a 
certified nursing assistant for five years.  She noted the 
veteran's apparent psychiatric symptomatology and attributed 
it to PTSD.  The VSO also described the frustration 
experienced by the veteran during the adjudication for his 
claims of service connection and the adverse effects on his 
psychiatric symptoms resulting from VA's attempts to retrieve 
the overpayment.  It was her opinion that VA had caused great 
harm (presumably to his psychiatric health) with the 
overpayment and subsequent attempts to recover this amount.

The VA psychologist treating the veteran prepared another 
letter in March 1998 in which he indicated that the veteran's 
psychiatric condition had been greatly intensified by the 
"administrative errors of the VA system."  He opined:

Fairness to this veteran, as well as his 
intense clinical needs, suggest that the 
error of the Veterans Administration has 
already created such an intense hardship 
for the veteran that further disputation 
of this matter is unjust...Please resolve 
this in this veteran's favor, as I feel 
that otherwise his mental health will 
continue to be in jeopardy, as is my 
ability to provide effective mental 
health services to him under the auspices 
of the VA.  My fear is that this veteran 
is going to become so alienated from the 
VA that the only way he will be able to 
receive and accept appropriate 
psychiatric services will be through a 
non-VA provider.

A Financial Status Report (FSR) (VA Form 20-5655) was 
received in April 2001.  The veteran reported that he was 
unemployed.  His average monthly income was reported to 
include $854.00 in Social Security benefits (after taxes) and 
$1,689.00 in VA compensation, for a total of $2,543.00.  His 
monthly expenses included $545.00 for rent, $300.00 for food, 
$307.45 for utilities, $60.00 for "gas" (presumably 
gasoline for an automobile), $20.00 for clothing, $25.00 for 
"car expense", $250.00 for "personal expenses", and $30.00 
for "Tithes."  In addition, his claimed monthly installment 
payments on debts included $420.00 for a 1999 automobile loan 
(with $750.00 past due and an unpaid balance of $6,350.00), 
$54.01 for automobile insurance, $50.00 on a secured credit 
card (with no reported unpaid balance), $21.95 for internet 
services, $90.00 for cell telephone services, and $178.00 for 
monthly rental of a computer.  His claimed total monthly 
expenses were $2,351.41, resulting in a net monthly income of 
$191.59.  In addition, he reported unpaid medical bills 
totaling $664.85.  His assets included $200.00 cash in the 
bank, $10.00 cash on hand, and a 1996 Pontiac Grand Prix 
worth $7,000.00, for total assets of $7,210.00.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103, 5103A.  These statutes became 
effective in November 2000, and the RO has had an opportunity 
to apply these provisions to the current case while on 
remand.  The development conducted by the RO in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 as well as the new provisions of 
38 U.S.C.A. §§ 5103, 5103A.  This development has included 
obtaining a FSR which complies with the Board's remand 
instructions of August 1999 and December 2000.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO also appears to 
have complied with notification requirements of 38 U.S.C.A. 
§ 5103A(b)(2), in its statement of case (SOC) of June 1998, 
and the supplemental statement of the cases (SSOC) of 
November 1998 and January 2002.  The SOC and SSOC informed 
the veteran of the pertinent evidence reviewed by the RO, the 
applicable law and regulations, and the reasons and bases for 
its decision.  In effect, the SOC and SSOC also informed the 
veteran that no further development of the evidence was going 
to be conducted by the RO.  Finally, the Board directly 
notified the veteran and his representative of the changes 
effected by the VCAA in its remand of December 2000.

In August 2001, VA published regulations to implement the 
VCAA.  See 66 Fed.Reg. 45,620 (Aug. 29, 2001).  Commentary 
associated with these new regulations clearly indicates, 
however, that the scope of the final rule applies only to 
claims for benefits that are governed by 38 C.F.R. Part 3.  
66 Fed.Reg. 45,629 (Aug. 29, 2001).  As the current issue 
will be decided under regulations found in 38 C.F.R. Part 1, 
the new regulations have no application to the question of 
waiver.

As the issue on appeal deals primarily with financial issues 
and the amount/notification of the veteran's monthly VA 
compensation, development of any military or medical records 
would not be pertinent.  In addition, the issue currently 
before the Board does not involve a medical question or 
require a VA compensation examination.  The veteran was 
provided with the opportunity to request a hearing before VA 
on the VA Form 9 (Substantive Appeal) he submitted in 
September 1998.  However, he specifically indicated that he 
did not wish to have such a hearing.

Based on the above analysis, and as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 1999, the Board determined that the veteran 
contributed to the creation of his VA indebtedness.  While it 
was acknowledged that VA was responsible for an 
administrative error in late September and early October 1997 
for overpayment of the veteran's compensation, this error was 
detected in a matter of days and the appellant was notified 
by the end of October 1997 that the overpayment must be 
returned.  Thus, the primary responsibility for the creation 
of the indebtedness rests with the veteran's own actions.  
That is, his failure to return a patently large award, which 
based on prior notices provided by VA, and based on the 
prompt notice from VA of the error, he knew or should have 
known, represented an erroneous payment.

The only issue remaining in the matter of the overpayment is 
whether this case warrants waiver of recovery of the VA 
indebtedness.  A waiver of indebtedness may be authorized in 
a case in which collection of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b).  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  38 C.F.R. § 1.965(a) 
(2001).  However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  It should be emphasized 
that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of a VA indebtedness.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2001).

In the current case, the Board finds no substantial evidence 
that the veteran had fraudulent intent, misrepresented a 
material fact, or acted in bad faith.  It appears that the 
overpayment was issued to the veteran as a mistake on the 
part of VA.  Based on the medical evidence of record, it 
appears that his inability to immediately return the 
overpayment was due, at least in part, to his service-
connected psychiatric disability. 

Any indebtedness of a veteran can be waived only when there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.963(a).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2)  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.

(3)  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

As noted above, it has previously been determined that some 
degree of fault for the creation of the current indebtedness 
rests with the veteran.  

Recovery of this overpayment would not defeat the purpose of 
the extended VA benefit.  The veteran is currently receiving 
a total disability evaluation, plus special monthly 
compensation, for his service-connected disorders and 
resulting unemployability.  The overpayment in question is an 
amount in addition to the level of compensation or pension 
authorized under the appropriate laws and regulations.  Thus, 
recoupment of this overpayment would not defeat the purpose 
of the veteran's compensation benefits as he currently has 
received monetary benefits far exceeding those to which he is 
entitled.  Even with ongoing collection of the indebtedness 
through partial withholding of his monthly benefits, the 
veteran still receives approximately three-quarters of the 
total monthly benefit allowed. 

As the veteran has received compensation that far exceeds the 
amount to which he is entitled, allowing him not to repay his 
VA indebtedness would unjustly enrich him when compared to 
other VA beneficiaries who have similar disabilities.  
Finally, the veteran has not claimed, nor has he presented 
evidence, that his reliance on the overpayment resulted in 
him relinquishing a valuable right or incurring a legal 
obligation.  A psychologist indicated in December 1997 that 
the veteran had used part of the overpayment to buy 
transportation, presumably an automobile.  However, the 
veteran himself presented contradictory evidence in the FSR 
of April 2001.  At that time, he reported that he had taken 
out an automobile loan in 1999, approximately two years after 
VA notification of the creation of an overpayment.  Thus, the 
evidence does not support a finding that a legal obligation 
was incurred as a result of the overpayment until many years 
after notification of the indebtedness.

It has been vaguely contended by the veteran that recovery of 
his VA indebtedness would cause an undue hardship.  Neither 
the veteran, nor the lay and medical statements supporting 
his claim, have alleged that he is financially unable to 
repay the indebtedness.  While a VA psychologist indicated in 
March 1998 that he had suggested to the veteran that he 
obtain a third party to act as his payee for his disability 
benefits, this healthcare professional did not find the 
appellant incompetent to handle his financial affairs.  
Indeed, this psychologist appears to contradict his own 
suggestion for obtaining a payee when in December 1997 he 
indicated that the veteran's expenditures of the overpayment 
were "required" and not self-indulgent.  That is, they were 
responsible.  Irregardless of the healthcare professional's 
expressed worries, there is no competent evidence suggesting 
that the veteran is either currently incompetent for VA 
purposes or that he was incompetent at the time of the 
overpayment.

A review of the veteran's finances as detailed in the FSR of 
April 2001 indicates that after subtracting his monthly 
expenses the veteran is left with a positive balance of 
$191.59.  This positive balance resulted even after VA's 
withholding of $500.00 from his monthly compensation benefit.  
(Monthly entitlement of $2,189.00 minus $500.00 withholding, 
resulting in payment of $1,689.00).  Therefore, it is evident 
that the veteran can pay his indebtedness without suffering 
the loss of necessities of life (i.e., basic food, clothing 
and shelter).  In addition, he had listed monthly expenses of 
$50.00 on a secured credit card (with no reported unpaid 
balance), $21.95 for internet services, $90.00 for cell 
telephone services, $178.00 for monthly rental of a computer, 
and $30.00 for charitable donations.  Such expenses are not 
necessities of life, nor has the veteran presented any 
argument that such expenses are essential to his health.  At 
the very least, these monthly payments totaling $369.95 could 
be applied to his debts with little personal cost.  Besides 
VA, the veteran's debts include an automobile loan of 
$6,350.00 and hospital bills of $664.85.  As noted, the 
automobile loan was incurred two years after notification of 
VA indebtedness and the veteran has reported nonessential 
expenses that could help repay all of the reported 
indebtedness and overdue amounts.  Regarding the payments for 
non-VA debts, waiver of recovery of his VA indebtedness would 
place other creditors at a favorable advantage to VA.  
Obviously, the veteran does have a sufficient net monthly 
income to afford to make some type of reasonable monthly 
payment on his VA indebtedness.  Based on the financial 
evidence submitted in April 2001, it appears the veteran not 
only has income to meet the necessities of life, but income 
in excess of his monthly expenses.  Thus, the repayment of 
his VA indebtedness would not cause his an undue financial 
hardship by depriving him of basic necessities.

His treating psychiatrist and local VSO opine that collection 
of the indebtedness would aggravate his service-connected 
psychiatric disorder.  There is no authority in the 
applicable law or regulations allowing waiver of recovery of 
a VA debt if such collection would result in the aggravation 
of a disability, even if the disability is service-connected.  
See 38 U.S.C.A. § 7104(c) (The Board shall be bound in its 
decisions by VA regulations, instructions of the Secretary, 
and the precedent opinions of VA General Counsel); see also 
Darrow v. Derwinski, 2 Vet. App. 303 (1992) (A grant of 
equitable relief is not within the Board's jurisdiction.)  
While the listed elements under 38 U.S.C.A. § 5302(c) and 
38 C.F.R. § 1.965(a) are not intended to be inclusive, the 
language describing an undue hardship specifically refers to 
"basic necessities."  This language clearly suggests that 
the undue hardship contemplated in the law and regulation is 
financial in nature, and not a resulting medical disability.  
See Jordan v. Brown, 10 Vet. App. 171, 175 (1997) (The Court 
upheld a Board determination denying waiver of recovery under 
the element of undue hardship finding that the Board's 
decision was not arbitrary or capricious as it had reviewed 
the appellant's financial statements).  

Assuming, however, that aggravation of a service connected 
disorder is a proper element for consideration, the Board 
finds that granting waiver in this case would represent a 
substantial extra-schedular benefit beyond that authorized by 
law or regulation.  See generally 38 C.F.R. §§ 3.321, 3.350, 
3.352, 4.15, 4.16, 4.17 (2001).  In this regard, "[t]he 
governing norm in [a case warranting an award of an 
extraschedular benefit] is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321.  While the veteran is unemployed, a fact 
recognized by the award of a total disability evaluation 
based on individual unemployability, to date no evidence has 
been presented showing that VA's efforts to recover the 
overpayment have resulted in the appellant being frequently 
hospitalized.  Finally, it is well to note that waiver of 
recovery would represent a windfall of 15 months worth of 
additional compensation above and beyond that to which he has 
already been paid.  While VA's efforts to recover the 
overpayment have undoubtedly been stressful, the 
preponderance of the evidence is against finding that equity 
or good conscience demands waiver based on any increased 
level of stress, particularly stress that could have been 
easily eliminated by the appellant's prompt return of the 
patently large award.

Therefore, based on the above analysis, the principles of 
equity and good conscience are against granting waiver of 
recovery of the veteran's VA indebtedness in the amount of 
$37,990.00, plus accrued interest.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Waiver of recovery of the overpayment of VA disability 
compensation in the amount of $37,990.00, plus accrued 
interest, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

